CRIST, Judge.
Appeal by husband from a default dissolution decree. We dismiss the appeal.
The default dissolution decree was entered on June 30, 1981. Husband’s motion to set aside the default dissolution decree was filed July 2, 1981. The motion was overruled on August 4,1981. Judgment for purposes of appeal became final when the post-trial motion was ruled upon. Rule 81.-05(a). Husband’s notice of appeal was not filed until August 17, 1981, more than 40 days after entry of the default judgment and more than 10 days after the motion to set aside the judgment was overruled. We lack jurisdiction to entertain this appeal. Dudley v. Dudley, 637 S.W.2d 416 (Mo.App.1982).
Appeal dismissed.
CRANDALL, P.J., REINHARD, J., and JAMES D. CLEMENS, Special Judge, concur.